TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                          CORRECTED JUDGMENT RENDERED
                                 MARCH 26, 2013



                                      NO. 03-12-00538-CR


                                Cheri Lucille Howard, Appellant

                                                 v.

                                  The State of Texas, Appellee




          APPEAL FROM THE 27TH DISTRICT COURT OF BELL COUNTY
         BEFORE CHIEF JUSTICE JONES, JUSTICES GOODWIN AND FIELD
           MODIFIED AND, AS MODIFIED, AFFIRMED ON REHEARING –
                      OPINION BY JUSTICE GOODWIN




THIS CAUSE came on to be heard on the record of the court below, and the same being

considered, because it is the opinion of this Court that there was error in the trial court’s

judgment, but that such error does not require the judgment be reversed: IT IS THEREFORE

considered, adjudged and ordered that the opinion and judgment dated February 28, 2013, are

withdrawn; and that the judgment of the trial court is modified to reflect that appellant does not

owe attorney’s fees. As so modified, the judgment of the trial court is affirmed. It FURTHER

appearing to the Court that the appellant is indigent and unable to pay costs, that no adjudication

as to costs is made; and that this decision be certified below for observance.